TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00285-CR



                              Ignacio Sanchez Moreno, Appellant

                                                 v.

                                  The State of Texas, Appellee


              FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-DC-16-205199, THE HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               Appellant’s brief on appeal was originally due September 24, 2018. On counsel’s

motions, the time for filing was extended to December 10, 2018. Appellant’s counsel has now

filed a third motion, requesting that the Court extend the time for filing appellant’s brief. We

grant the motion for extension of time and order appellant to file a brief no later than January 9,

2019. No further extension of time will be granted and failure to comply with this order will

result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas

Rules of Appellate Procedure.

               It is ordered on December 20, 2018.



Before Justices Puryear, Goodwin, and Bourland

Do Not Publish